DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 66-68, 72, 73, 75, 97, 98, 103-107, and 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.
Bailey discloses the use of a  musical instrument comprising: a body (para[0044], the stringed instrument body 30 shown in Fig. 9A-B ) and a neck  (i.e. the guitar neck 20) to support a set of strings, the instrument further comprising a junction box (para[0037]-[0038], i.e. the latch mechanism 50 includes a latch hook 120 and a rigid frame 170, which together form a box-like structure in Fig. 6A-B ) mounted inside the body and adapted to reversibly join the neck and body of the instrument (i.e. Fig. 2 and 4 show an unlocked position and a locked position of the stringed instrument body and stringed instrument neck.) and to provide structural rigidity to the neck and body of the instrument (i.e. Fig. 4 shows the stringed instrument body and stringed instrument neck are secured tightly at a locked position.), wherein the junction box houses a reversible attachment mechanism (i.e. the latch hook 120 in Fig. 6A-B ) for attaching and/ or detaching the neck to and/ or from the body of the instrument (i.e. Fig. 4 is a bottom rear perspective view of the stringed instrument body and stringed instrument neck in a locked position. FIG. 2 and 9A-B shows a stringed instrument body and stringed instrument neck in an unlocked position from the latch hook 120.), wherein the reversible attachment mechanism comprises a latch member comprising a hook (para[0037] and Claim 1, i.e. the first part of the latch mechanism including a latch hook shown as a latch hook 120 in Fig. 6A-B). Bailey further discloses the of strings a single unit (see figure 5); a removeable neck (see figure 5); wherein the latch member engages with a locking member or aperture on the neck of the instrument (see paragraph 0044); 
	Bailey does not disclose the specific use of a rotatable latch or wheel as an adjustment means.; or the use of a wood or plastic junction box.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Bailey to include the use of a rotating member as a means to adjust the position of a guitar neck since the use of rotating members used as adjusting means are conventional as well known in the art. Furthermore, the use of plastic junction boxes are a conventional and a well-known material for junction boxes.
4.	Claims 111,and 113-115 are allowed.
5.	Claims 74, 99, 100-102, and 108 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

6.	The indicated allowability of claims has been withdrawn dues to the newly cited Bailey reference.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837